DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hon ‘229 (US. Pat. App. Pub. 2015/0250229) in view of Hon ‘512 (US. Pat. App. Pub. 2012/0279512).
Regarding independent claim 1, and dependent claims 2 and 8, Hon ‘229 discloses an electronic cigarette which includes an atomizer (9) and a liquid-supply bottle (11)(read: cartridge) which are in contact with each other via a bulge (36)(read: dome) which forms an integral part of the atomizer (9)  (see abstract, para [0021]). 

Hon ‘229 discloses that its nicotine solution comes into contact with a heating element (26), which could be a “wire” (see para. [0022]) yet it does not specifically mention that said heating element (23) could be a plurality of heating “coils”. However, the Hon ‘512 reference teaches that, in electronic cigarettes, nicotine solutions may, in fact, contact a heating “coil” which thereby atomizes the same (see para. [0030]). Hence, it would have been obvious to one having ordinary skill in the art to have 
Lastly, the modified Hon ‘229/Hon ‘512 invention teaches all of the structural limitations of the above-referenced claims. The “[a] vaporizing device for hookah” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the modified invention of Hon ‘229/Hon ‘512 since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94).
Regarding claim 3, Hon ‘229 discloses that the porous body (27) which comprises the atomizer (9) may be made of a stainless steel fiber felt (see para. [0023]) (corresponding to the claimed “wherein the mesh dome is comprised of metal to regulate liquid flow”).
Regarding claim 4, as shown in Fig 1 of Hon ‘229, an LED light (1) can be lit under the supply of a rechargeable battery (2)(see para. [0026])(corresponding to the claimed “a power source configured to provide power to the atomizer, light emitting diode (LED), or both”).
Regarding claims 5-7, as shown in Fig. 6 of Hon ‘229, it is clear that a positive and negative wire extends from the atomizer (9) which connects to the power source. While Hon ‘229 does not particularly articulate that a pressure sensor-voltage connector (PSVC) is implemented, it is clear that Hon ‘229 employs a inhalation-operated system which relies on a sensor (6) to output an actuating signal (a linear one that is proportional to the suction force) to enable an electronic circuit board (3) which goes into operation upon inhalation (see para. [0035]). This disclosure suggests the 
Regarding claim 9. Hon ‘229 discloses that its LED is provided in order to provide illumination to simulate a normal cigarette (see claim 1). It would have been obvious to one having ordinary skill in the art to have enabled the device such that the illumination is in response to inhalation as this is what activates the electronic cigarette and is when a “simulated” cigarette smoking effect would be most desirable (corresponding to the claimed “a light emitting diode (LED) configured to emit light when the user begins to inhale from the vaporizing device”).

Regarding claims 11-12, Hon ‘229 discloses that and aerosol passage (12)is provided on the other side of the liquid-supplying bottle (!1)(see para. [0023])(see para. [0022])(corresponding to the “one or more orifices within the passageway of the vaporization device to regulate the flow of the vapor into the passageway of the mouthpiece” recitation of claim 11; the “wherein the one or more orifices are formed by a space created between exterior corners of the cartridge and interior corners of the vaporizing device” recitation of claim 12).
Regarding independent claim 13, and dependent claim 19, Hon ‘229 discloses an electronic cigarette which includes an atomizer(9) and a liquid-supply bottle (11) which are in contact with each other via a bulge (36)(i.e., dome) which forms an integral part of the atomizer (9)  (see abstract, para [0021]). Specifically, the liquid-supplying bottle (11) presses upon the 
Hon ‘229 discloses that its nicotine solution comes into contact with a heating element (26), which could be a “wire” (see para. [0022]) yet it does not specifically mention that said heating element (23) could be a plurality of heating “coils”. However, the Hon ‘512 reference teaches that, in electronic cigarettes, nicotine solutions may, in fact, contact a heating “coil” which thereby atomizes the same (see para. [0030], claim 2). Hence, it would have been obvious to one having ordinary skill in the art to have substituted/replaced the heating wire (23) of Hon ‘229 with the heating coil 
Further, while there may be no disclosure of a “plurality” of coils or a “plurality” of cartridges, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VIB) As there appears to be no indication in the instant specification that “plurality of coils” or “plurality of cartridges” produces a new and unexpected result, the Examiner deems that no patentable significant results from duplicating a single heating coil or cartridge (corresponding to the claimed “a mesh dome placed between a plurality of heating coils and a plurality of cartridges, the mesh dome configured to regulate liquid flow from the plurality of cartridges and into contact with the plurality of heating coils, and the plurality of heating coils are configured to produce vapor upon contact with the liquid within the mesh dome”).
Lastly, the modified Hon ‘229/Hon ‘512 invention teaches all of the structural limitations of the above-referenced claims. The “A vaporizing device for hookah” (emphasis added) recitation in the instant preamble is not deemed to differentiate the claimed invention from the modified Kropa v. Robie, 88 USPQ 478). Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates (Loctite Corp. v. Ultraseal Ltd., 228 USPQ 90, 94).
 Regarding claim 14, Hon ‘229 discloses that the porous body (27) which comprises the atomizer (9) may be made of a stainless steel fiber felt (see para. [0023]) (corresponding to the claimed “wherein the mesh dome is comprised of metal to regulate liquid flow”).
Regarding claim 15, as shown in Fig 1 of Hon ‘229, an LED light (1) can be lit under the supply of a rechargeable battery (2)(see para. [0026])(corresponding to the claimed “a power source configured to provide power to the atomizer, light emitting diode (LED), or both”).
Regarding claims 16-18, as shown in Fig. 6 of Hon ‘229, it is clear that a positive and negative wire extends from the atomizer (9) which connects to the power source. While Hon ‘229 does not particularly articulate that a pressure sensor-voltage connector (PSVC) is 
Regarding claim 20, as depicted in Fig. 1, a gas vent (17) (i.e., “passageway”) is provided which enables vaporized nicotine solution to flow into the mouthpiece (15) from the atomizer (9) and directly to the user (see para. [0028])(corresponding to the claimed “a passageway created within the vaporizing device and an exterior of the cartridge, wherein the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hon ‘229 (US. Pat. App. Pub. 2015/0250229) in view of Hon ‘512 (US. Pat. App. Pub. 2012/0279512), further in view of Choukroun et al (US. Pat. App. Pub. 2016/0278435).
The modified Hon ‘229/Hon ‘512 electronic cigarette is silent regarding a “speaker system” having the claimed attributes; however, the Choukroun et al reference discloses am electronic cigarette with the ability to wirelessly communicate with a remote (i.e., mobile) device and having a including a “find me” function wherein the device will sound a buzzer allowing a user to find a misplaced e-cigarette upon pressing a designated icon on an application (150) interface associated with a remote computing/mobile device (110) (see abstract and paras. [0033], [0078]). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to include this type of system into the modified electronic cigarette of  Hon ‘229/Hon ‘512 in order to provide assistance to the user if her should happen to mislay his device (corresponding to the claimed “a speaker system comprising: a communications unit configured to wirelessly connect with a mobile device of the user, and an audio unit configured to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/DIONNE W. MAYES/Examiner, Art Unit 1747